NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

MARCELINA S. VIRATA,
Petitioner,

V.

DEPARTMENT OF VETERANS AFFAIRS,
Respondent.

2012-3154

Petition for review of the Merit Systems Protection
Board in case n0. SF3443110721-I-1.

ON MOTION

O R D E R
Marcelina S. Virata moves to withdraw her case.
Upon consideration thereof,
IT ls ORDERED THAT:

(1) The motion to withdraw the petition for review is
granted. The petition is dismissed.

(2) Each side shall bear its own costs.

MARCELINA VIRATA V. DVA 2

FoR THE CoURT

,lm,, 1 2  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Marcelina S. Virata
Antonia Ramos Soares, Esq.

s21
Issued AS A Mandate:  1 2 

"'°W='£§i§u`.%ia‘i:i'?rrm“

:IUL 1 2 2012
JANHUBBALY
CLERK